           Case 1:18-vv-01311-UNJ Document 31 Filed 10/21/19 Page 1 of 2




        In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 18-1311V
                                      Filed: August 14, 2019
                                          UNPUBLISHED


 AMY MERRIGAN,

                         Petitioner,                          Special Processing Unit (SPU);
 v.                                                           Ruling on Entitlement; Concession;
                                                              Table Injury; Influenza (Flu) Vaccine;
 SECRETARY OF HEALTH AND                                      Shoulder Injury Related to Vaccine
 HUMAN SERVICES,                                              Administration (SIRVA)

                        Respondent.


Summer Pope Abel, Law Offices of Leah V. Durant, PLLC, Washington, DC, for
petitioner.
Daniel Anthony Principato, U.S. Department of Justice, Washington, DC, for
respondent.

                                    RULING ON ENTITLEMENT 1

Dorsey, Chief Special Master:

      On August 28, 2018, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that she suffered a Shoulder Injury Related to
Vaccine Administration (“SIRVA”) as a result of her October 4, 2017 influneza (“flu”)


1 The undersigned intends to post this ruling on the United States Court of Federal Claims' website. This

means the ruling will be available to anyone with access to the internet. In accordance with Vaccine
Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information, the
disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the undersigned
agrees that the identified material fits within this definition, the undersigned will redact such material from
public access. Because this unpublished ruling contains a reasoned explanation for the action in this
case, undersigned is required to post it on the United States Court of Federal Claims' website in
accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management
and Promotion of Electronic Government Services).

2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for

ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        Case 1:18-vv-01311-UNJ Document 31 Filed 10/21/19 Page 2 of 2



vaccine. Petition at 1. The case was assigned to the Special Processing Unit of the
Office of Special Masters.

       On August 9, 2019, respondent filed his Rule 4(c) report in which he concedes
that petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report
at 1. Specifically,

      [a]ccording to respondent’s assessment of petitioner’s records, petitioner’s
      medical course is consistent with SIRVA as defined on the Vaccine Injury
      Table. Specifically, petitioner had no recent history of pain, inflammation,
      or dysfunction of her left shoulder, pain occurred within 48 hours after
      receipt of an intramuscular vaccination, pain was limited to the shoulder
      where the vaccine was administered, and no other condition or
      abnormality, such as brachial neuritis, has been identified to explain
      petitioner’s shoulder pain. 42 C.F.R. §§ 100.3(a), (c)(10) (2017).


 Id. at 3. Respondent further agrees that “based on the medical records outlined above,
petitioner suffered the residual effects of her condition for more than six months.
Therefore, based on the record as it now stands, petitioner has satisfied all legal
prerequisites for compensation under the Act. See 42 U.S.C. §§ 300aa-11(c)(1)(D)(I),
300aa-13(a)(1)(B).” Id.

     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Nora Beth Dorsey
                                  Nora Beth Dorsey
                                  Chief Special Master




                                            2
